Title: Thomas S. Hinde to James Madison, 26 January 1830
From: Hinde, Thomas S.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Urbana Champaign County Ohio
                                
                                 Jany 26th 1830
                            
                        
                        
                        It is with much pleasure, I acknowledge the receipt of the New Constitution of my native State.
                        I had hoped for more, and that the Lowlanders would have met the up land Virginians with the free hold
                            restriction in the Senate—but presume under existing circumstances this was a point that our lowland friends are not yet
                            prepared to meet. I hope Sir, that notwithstanding the Constitution has some objectionable features to a part of the
                            Community, for the promotion of good order, the peace and tranquility of the Old mother dominion, it will be adopted by
                            the people; and that my native State will yet flourish under it, & Continue to maintain a dignified stand among
                            the Confederated States of the Republic—With the best wishes for the welfare of Virginia, and with the most devout prayer
                            for your peaceful return to the enjoyments of domestic life, and a tranquil, and in the End a happy exchange of world, I
                            remain your Obt Humble Servant
                        
                            
                                Th: S. Hinde
                            
                        
                    PS A few weeks Since, I forwarded to Leesburg Virginia, Some Strictures, to be Commenced in the paper at that place,
                            preparatory to Commencing in the west a weekly paper as a Compiler for Western researches, Antiquities, western Sketches
                            &c to be republished quarterly or semi annually in one of the Cities with maps engravings
                                &c If successful I will forward you the publication.